Citation Nr: 1540316	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from April 1, 2005 to May 17, 2005; a rating in excess of 30 from May 18, 2005 to August 17, 2009; a rating in excess of 60 percent prior from August 18, 2009 to August 31, 2013; and a rating in excess of 30 percent from September 1, 2013 forward, for coronary artery bypass surgery residuals.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to December 1997.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection for coronary artery bypass surgery, with residuals of dyspnea and chest wall numbness, and assigned a 100 percent rating, effective from December 25, 2004, to March 31, 2005, and a 10 percent rating effective from April 1, 2005, forward.  

Following that initial November 2005 rating decision, the Veteran submitted a May 2006 statement in support of claim (on VA Form 21-4138), so within one year of receiving notification of that November 2005 rating decision.  In the statement, although he framed it as a claim for an increased rating, he indicated that he disagreed with the RO's assignment of a 10 percent rating for the period following the initial total evaluation assigned his bypass surgery residuals.  Rather, he maintained that the manifestations of his post-surgical residuals were more severe than the 10 percent rating assigned.  Thus, the Board construes that statement as tantamount to a timely filed Notice of Disagreement (NOD) with that November 2005 rating decision.  38 C.F.R. § 20.201 (2014).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  Consequently, because the instant appeal stems from that initial November 2005 rating decision, the claim has been characterized as reflected on the title page.  

A subsequent December 2006 rating decision, in pertinent part, increased the rating for the coronary artery bypass residuals from 10 to 30 percent, effective May 18, 2006.  Thereafter, in a February 2010 rating decision, the RO again increased the rating for the coronary artery bypass residuals, this time from 30 to 60 percent, effective August 18, 2009.  A June 2013 rating decision decreased the evaluation of coronary artery bypass residuals from 60 percent disabling to 30 percent, effective September 1, 2013.  

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO (Travel Board Hearing); a transcript of the hearing is of record.

In addition, although the Veteran filed a formal claim for a TDIU during the pendency of this appeal, which was denied by the RO in December 2007, a derivative TDIU claim also has been raised by the record as part of his increased rating claim for coronary artery bypass residuals.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Veteran has asserted that he was forced to stop working as a direct result of his heart condition.  See, e.g., April 2015 Travel Board Hearing Testimony (testifying that his heart condition affected his ability to work).  In this regard, in Mayhue v. Shinseki, 24 Vet App 273 (2011), the U.S. Court of Appeals for Veterans Claims (Court) determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  As the Veteran has asserted that he is unemployed due to his service-connected coronary artery bypass residuals, the Board has jurisdiction over this issue as part and parcel of the current appeal.  Therefore, in considering the increased rating issue on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, and as such, the issues are as stated on the cover page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claims on appeal must be remanded for further development to make an informed decision, and to afford them every due consideration.

First, as concerning the Veteran's increased rating claim, a review of the evidence of record indicates the existence of outstanding private medical records that are potentially to the Veteran's claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Massey v. Brown, 7 Vet. App. 204 (1994) (reflecting that VA has a duty to obtain relevant records of treatment reported by private physicians).  In this regard, the Veteran asserted during a January 2012 VA psychiatric examination, and again at his April 2015 Travel Board Hearing, that he had a cardiac episode during a stress test performed pursuant to a VA QTC heart examination that required a transfer to and treatment at St. Joseph's hospital emergency room.  See, e.g., August 2012 Deferred Rating Decision (reflecting that the Veteran asserted during his January 2012 VA psychiatric Examination that "he experienced a heart attack during a stress test at Good Samaritan Hospital" and noting that "in February 2011 . . . he was referred to the emergency department at St. Joseph's hospital for further testing" following a stress test performed pursuant to a QTC examination); April 2015 Travel Board Hearing Testimony (describing a heart attack during a stress test at Good Samaritan Hospital, after which he was referred to the St. Joseph's hospital emergency room).  See also February 2011 Record from Cardiac Study Center Inc., P.S. (reflecting that the Veteran's treadmill exercise stress test was stopped due to chest tightness and left arm numbness and that the Veteran was transferred to the emergency room at St. Joseph's hospital).  


In an effort to obtain the records of this February 2011 treatment, the RO sent the Veteran letters in August 2012 and November 2012 requesting that he supply authorization forms (VA Form 21-4142, Authorization and Consent to Release Information) for Good Samaritan Hospital and St. Joseph's Hospital authorizing VA to obtain these records on his behalf.  Although the Veteran submitted two signed authorization forms, the portion of the form identifying the treatment provider was left blank.  There is no evidence suggesting that any further efforts were made to obtain valid authorization forms or to obtain the requested private treatment records.  Accordingly, because such records are potentially pertinent to the Veteran's claim, because the Veteran has indicated his desire for the RO to obtain these records on his behalf, and because VA has a duty to obtain relevant records of treatment reported by private physicians, a remand to attempt to obtain these outstanding records is required.

Further, the Veteran testified at his April 2015 Travel Board Hearing that he was scheduled for a June 2015 stress test through his private treatment provider.  In May 2015, the Veteran submitted additional medical records; however, the results of his June 2015 stress test have not yet been associated with the claims file.  Accordingly, because the case is being remanded, efforts to obtain his recent private treatment records should be undertaken.  

Additionally, at his April 2015 Travel Board Hearing, the Veteran testified that his coronary artery bypass residuals had increased in severity since his last VA examination.  Specifically, he stated that his private physician recently identified a "leak in one of [his heart] valves" and that his difficulty breathing and endurance problems have increased.  Of note, the Veteran was most recently afforded a VA heart examination in December 2013; however, that examination did not include a stress test.  See December 2013 QTC Examination Report (reflecting that the METs (metabolic equivalents) were estimated based an interview of the Veteran and not a stress test).  He was last provided a stress test to measure his METs workload in February 2011, during which he was unable to complete the test due to symptoms of chest pain and shortness of breath.  See February 2011 VA QTC Medical Examination Report; February 2011 Treadmill Exercise Stress Test Report.  His most recent stress test of record prior to that time was in March 2009.  See August 2009 VA examination Report (interpreting the results of a March 2009 private Nuclear Stress Test provided by the Veteran).  Accordingly, given that more than six years have passed since he last underwent exercise stress testing, and considering the evidence reflecting that the Veteran's coronary artery bypass residuals likely increased in severity during that time, the Board finds that a new examination is required to fully and fairly evaluate the Veteran's service-connected coronary artery bypass residuals.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Finally, as noted in the introduction above, a request for a TDIU was raised during the pendency of this appeal, and it is part of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447, 454 (2009).  Specifically, at his April 2015 Travel Board Hearing, the Veteran maintained that he has been unable to work since 2005 due primarily to the functional effects of his heart disability.  This statement reasonably raises the issue of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability.).  However, because the issue of entitlement to TDIU is inextricably intertwined with the increased rating claim currently on appeal, a remand of this issue is also necessary.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue). 

On remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the Veteran is already in receipt of a 100 percent schedular rating for his major depressive disorder, effective January 28, 2012.  In addition to the service-connected coronary artery bypass residuals discussed above, he is also service connected for intervertebral disc syndrome (rated as 20 percent disabling from January 1, 1998); residuals of a right thumb injury (rated as 10 percent disabling from January 1, 1998); hypertension (rated as 10 percent disabling from January 1, 1998); skin rash (rated as 10 percent disabling from January 1, 1998); left upper extremity donor graft site scar (rated as 10 percent disabling from December 29, 2004); left lower extremity donor graft site scar (rated as 10 percent disabling from December 29, 2004); thoracotomy scar (rated as 10 percent disabling from December 29, 2004);tinnitus (rated as 10 percent disabling from July 31, 2007); left eye conjunctivitis (rated as noncompensable (0 percent) from January 1, 1998); left ear hearing loss (rated as noncompensable from January 1, 1998); sinusitis (rated as noncompensable from January 1, 1998); appendectomy scar (rated as noncompensable from January 1, 1998); bilateral arm cysts (rated as noncompensable from January 1, 1998); and bilateral foot callouses (rated as noncompensable from January 1, 1998).  

According to the U.S. Court of Appeals for Veterans Claims (Court), although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU rating predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU even where a 100 percent schedular evaluation is already in effect.


Therefore, although the Veteran was awarded a 100 percent schedular rating for his major depressive disorder from January 28, 2012, his claim for a TDIU is not moot and must still be properly adjudicated.  Accordingly, the AOJ should perform all necessary development actions, including, obtaining further information concerning the Veteran's employment history or obtaining additional medical evidence or medical opinion, as is deemed necessary to develop the claim.  After all appropriate development has been completed, the TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.

Consequently, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide. A copy of this notification must be associated with the claims folder.

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records or other relevant evidence pertaining to his coronary artery bypass residuals.  A specific request should be made for all outstanding records of treatment from St. Joseph's Medical Center in Tacoma, Washington, including specifically for records from any emergency treatment in February 2011 and for recent records concerning a June 2015 stress test.  Authorized release forms should be provided.  


If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

3.  Next, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected coronary artery bypass residuals.  The Veteran's claims folder, including a copy of this remand, should also be made available for review by the examiner in conjunction with the examination, and the examination report must reflect that such a review was undertaken.  

All indicated tests and studies (including echocardiogram, X-ray, electrocardiogram, and/or stress testing) should be completed, and all relevant clinical findings reported.  

After eliciting a full medical history, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner should identify and describe in detail all manifestations and symptoms attributable to the Veteran's service-connected coronary artery bypass residuals, in accordance with the rating criteria specified at 38 C.F.R. § 4.104 (Schedule of Ratings - Cardiovascular System).  

The examiner should provide, to the greatest extent possible, comprehensive information that addresses all components of the applicable rating criteria - to include an assessment of exercise capacity in terms of METs (metabolic equivalent); left ventricular function; any evidence of cardiac hypertrophy or dilation on electrocardiogram; and any associated symptoms including dyspnea, fatigue, angina, dizziness, or syncope, and its frequency.  The examiner should also describe any associated functional impairment.  

Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

The examination report must include a complete rationale for all opinions and conclusions reached.

4.  Following completion of the above directive, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5.  After the requested development has been completed, along with any additional development that may be indicated, readjudicate the claims on the merits, to include the issue of entitlement to TDIU.

As to the TDIU claim, the AOJ must consider the issue of whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of his service-connected conditions, without consideration of his service-connected depressive disorder for the period from January 28, 2012 forward.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, obtain additional medical evidence or medical opinion(s), or refer the case for extraschedular consideration, as is deemed necessary. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




